DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
 
Response to Amendment
	The amendment filed 08/20/21 has been entered. Claims 13, 17 and 22-25 have been amended. Claim 26 is new. Claims 1-12 were previously cancelled. Claims 13-26 remain pending in this application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 01/06/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16150311.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vogler et al. (US Pat. No.: 5,344,611), in view of Dubrowny et al. (Pub. No.: US 2003/0045857 A1). 
	Regarding claim 13, Vogler discloses (fig. 1) a blood collection unit (10) for blood coagulation of whole blood for subsequent autologous or allogenic use, comprising:
	An outer wall comprising a closed bottom end (14), an open top end (18), a side wall (16) spanning between the ends (col. 2, ln. 47-49), and a stopper (puncturable septum 24) for insertion into the open end to releasably seal the blood collection unit (col. 2, ln. 60-61), the stopper having a puncturable self-sealing septum or valve (stopper is a puncturable septum, col. 2, ln. 60-61); 
	An inner volume at least partially bounded by an inside surface of the outer wall (20) (see fig. 1, col. 2, ln. 49-51), and 
	A procoagulant environment formed in the inner volume (inner volume is plasma treated, col. 3, ln. 5-8), 
	Wherein the inner volume is evacuated (col. 2, ln. 61-62). 
	Vogler fails to disclose wherein the inner volume is at least 87% vacuum to accelerate coagulation of the whole blood. 
	Dubrowny teaches (fig. 1) wherein the inner volume is from about 100 mmHg to about 160 mmHg (¶ 0085, ln. 6-9) which is about 78% vacuum to about 86% vacuum which is close to the claimed range of at least 87% vacuum. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.). Further, Dubrowny teaches wherein the inner volume vacuum is ranged depending on the tube size such that the desired blood draw volume is achieved when drawn at an atmospheric pressure of 760 mmHg (¶ In re Aller, 105 USPQ 233 (see MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the evacuated inner volume of Vogler such that it at least 87% in order to provide an inner volume vacuum suitable for the particular tube size such that the desired blood draw volume is achieved when drawn at an atmospheric pressure of 760 mmHg (Dubrowny ¶ 0085, ln. 6-10). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
While Vogler in view of Dubrowny do not teach wherein the inner volume vacuum is to accelerate coagulation of the whole blood, this limitation relates to a function of the device, which, in this case, imparts no further limitations on the structure of the device. The device of Vogler in view of Dubrowny discussed above modified to have an inner volume that is at least 87% vacuum would therefore be capable of accelerating coagulation of whole blood. 
	Regarding claim 14, Vogler discloses (fig. 1) wherein the blood collection unit further comprises: an activation site (area 22) formed on the inside surface (col. 2, ln. 51) or formed on an insert in the inner volume of the blood collection unit. 
	While Vogler does not disclose that the activation site has a roughness, RRMS, of at least 0.012 µm, Vogler discloses that the roughness can thereby increase the surface In re Aller, 105 USPQ 233 (see MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogler such that it has a roughness, RRMS, of at least 0.012 µm in order to increase the surface area and thus, reduce clot time (see fig. 3, col. 4, ln. 56 - col. 5, ln. 4). Further, Vogler discloses that there is no limitation on the grit of the abrasive (col. 3, ln. 52-55), thus, one of ordinary skill in the art before the effective filing date of the claimed invention could reasonably modify the grit of Vogler such that it is a grit that produces a roughness, RRMS, of at least 0.012 µm.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 15, Vogler discloses wherein the activation site has a roughness (i.e., abraded, col. 2, ln. 52-53). 
	While Vogler does not disclose that the activation site has a roughness, RRMS, of at least 0.4 µm, Vogler discloses that the roughness can thereby increase the surface area (col. 3, ln. 44-46). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the roughness is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention RMS, of at least 0.4 µm in order to increase the surface area and thus, reduce clot time (see fig. 3, col. 4, ln. 56 - col. 5, ln. 4). Further, Vogler discloses that there is no limitation on the grit of the abrasive (col. 3, ln. 52-55), thus, one of ordinary skill in the art before the effective filing date of the claimed invention could reasonably modify the grit of Vogler such that it is a grit that produces a roughness, RRMS, of at least 0.4 µm.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 16, Vogler discloses wherein the activation site is hydrophobic (a suitable plastic for the collection unit is polyethylene terephthalate, col. 2, ln. 66-67, making the activation site hydrophobic). 
	Regarding claim 17, Vogler discloses wherein the inside surface is hydrophobic (a suitable plastic for the collection unit is polyethylene terephthalate, col. 2, ln. 66-67, making the inside surface hydrophobic). 
	Regarding claim 18, Vogler discloses wherein the blood collection unit is made of a hydrophobic material (col. 2, ln. 66-67). 
	Regarding claim 19, Vogler discloses an embodiment wherein the inside surface has not been corona treated (col. 2, ln. 11-12). 
	Regarding claim 20, Vogler discloses wherein the inside surface has been corona treated (col. 3, ln. 5-61). 
	Regarding claim 21, Vogler discloses wherein the blood collection unit is a tube (see fig. 1, col. 2, ln. 45-47) or a double-ended needle. 
claims 22-25, Vogler in view of Dubrowny fail to teach wherein the inner volume is at an absolute pressure of no more than 20.27 mBar. 
	However, as discussed in regards to claim 13 above, Dubrowny teaches wherein the inner volume vacuum is ranged depending on the tube size such that the desired blood draw volume is achieved when drawn at an atmospheric pressure of 760 mmHg (¶ 0085, ln. 6-10). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the inner volume vacuum is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the evacuated inner volume of Vogler such that it is at an absolute pressure of no more than 20.27 mBar in order to provide an inner volume vacuum suitable for the particular tube size such that the desired blood draw volume is achieved when drawn at an atmospheric pressure of 760 mmHg (Dubrowny ¶ 0085, ln. 6-10). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 26, Vogler in view of Dubrowny fail to teach wherein the inner volume is at least 90% vacuum to accelerate coagulation of the whole blood. 
	Dubrowny teaches (fig. 1) wherein the inner volume is from about 100 mmHg to about 160 mmHg (¶ 0085, ln. 6-9) which is about 78% vacuum to about 86% vacuum which is close to the claimed range of at least 90% vacuum. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior In re Aller, 105 USPQ 233 (see MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the evacuated inner volume of Vogler such that it at least 90% in order to provide an inner volume vacuum suitable for the particular tube size such that the desired blood draw volume is achieved when drawn at an atmospheric pressure of 760 mmHg (Dubrowny ¶ 0085, ln. 6-10). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
While Vogler in view of Dubrowny do not teach wherein the inner volume vacuum is to accelerate coagulation of the whole blood, this limitation relates to a function of the device, which, in this case, imparts no further limitations on the structure of the device. The device of Vogler in view of Dubrowny discussed above modified to have an inner volume that is at least 90% vacuum would therefore be capable of accelerating coagulation of whole blood. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the inner volume vacuum is not a matter of routine optimization and that the claimed range is critical. However, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The Declaration under 37 CFR 1.132 filed 02/22/2021 has failed to do so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781